 614DECISIONSOF NATIONALLABOR RELATIONS BOARDKimberly-ClarkCorporationandLocal No. 467,UnitedPapermakersandPaperworkers,AFL-CIO and Local No.482, InternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers, AFL-CIO. Case 30-CA-563May 21, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn October 3, 1967, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the TrialExaminer's Decision and the General Counsel fileda supporting brief. The Respondent filed a replybrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in thecase, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner and or-ders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: The chargein this case was filed on March 31, 1967, by LocalNo. 467, United Papermakers and Paperworkers,AFL-CIO, and Local No. 482, InternationalBrotherhood of Pulp, Sulphite and Paper Mill171 NLRB No. 82Workers,AFL-CIO.referred to herein as Local467 and Local 482, respectively.The complaint,which issued on July 3,1967, and was amended atthe hearing,alleges that Respondent violated Sec-tion 8(a)(1), (3), and(5) of the Actby unilaterallyreducing the seniority and/or continuous servicecredits of employees for the period of a strikewhich lasted from September30 to October 7,1966. In its answer Respondent denies the commis-sion of any unfair labor practices.A hearing was held before me in Neenah,Wisconsin,on August17 and 18, 1967. At theclose of the hearing oral argument was waived, andthe parties were given leave to file briefs whichwere received from the General Counsel andRespondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent, a Delaware corporation, is engagedin the processing, sale, and distribution of paperand related products and maintains a plant and of-fices at Neenah, Wisconsin, as well as plants and of-fices in other cities within the State of Wisconsinand in other States of the United States. During theyear prior to the issuance of the complaint, arepresentative period, Respondent purchased andreceived goods and materials valued in excess of$50,000 shipped to its Neenah, Wisconsin, plantfrom points outside the State of Wisconsin. Duringthe same period Respondent sold and shippedfinished products valued in excess of $50,000 fromitsNeenah, Wisconsin, plant to points outside theState of Wisconsin. I find that Respondentis an em-ployer engaged in commerce within the meaning ofthe Act and that assertion of jurisdiction herein iswarranted.II.THE LABOR ORGANIZATIONS INVOLVEDLocal No. 467,United Papermakers and Paper-workers,AFL-CIO,and Local No.482, Interna-tional Brotherhood of Pulp,Sulphite and Paper MillWorkers,AFL-CIO,are labor organizations withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The 1966 negotiations and strikeRespondent operates a number of manufacturingplants throughout the United States. Approximately11,500 of its employees are represented by variousunions for purposes of collective bargaining in 45 KIMBERLY-CLARK CORPORATION615different bargainingunits.For more than 20 years,Locals 467 and 482 have jointly represented theproduction and maintenance employees of theNeenah Mill and have entered into a series of suc-cessivecollective-bargainingagreementswithRespondent.' The contract unit, which embracesapproximately 1,400 employees and is clearly anappropriate unit, is:All employees of the Corporation in theirNeenahMill,Lakeview and Badger-GlobeDivisions included in the certification of theNational Labor Relations Board, dated April19, 1944, and April 16, 1946, and includingcertain employees located at Central Forms, inthe Research and Technical Buildings and inother warehouse facilities who have been in-cluded in the unit by mutual agreement of theparties, excluding guards as defined in the Na-tional Labor Relations Act, as amended.This casearises as aconsequence of a strikewhich occurred in 1966 during the negotiation of anew agreement to replace an agreement scheduledto expire May 31, 1966. Negotiations began in May1966, pursuant to written notice by the Unions oftheir desire to negotiate changes in the expiringagreement. By its terms the expiring contract con-tinued in effect while negotiations proceeded pastits expiration date. On September 22, 1966, no newagreement having yet been reached, the Unionsgave notice of their desire to terminate the oldagreement as of noon Friday, September 30, 1966.As the deadline approached without a new agree-ment, the parties discussed shutting down the plantin an orderly fashion. This was accomplished, andat noon on September 30 the employees went outon strike.No attempt was made to operate the plant for theduration of the strike, although nonunit employeescontinued to report for work. The strike was entire-ly peaceful. Negotiations continued, and at approxi-mately 1:30 a.m. on October 7 the last disagree-mentsbetween the parties were resolved. TheUnions'negotiating committee agreed to takeRespondent's modified proposals to the member-ship of the two locals with a recommendation to ac-cept them. At the request of Respondent, theUnions scheduled membership meetings in themorningand early afternoon of the next day so thatproduction could start the next night if Respon-dent's offer was accepted by the membership. Ar-rangementswere made for the Unions to obtain, onthe following morning, accurate copies of all theproposals, a letter of conclusion to accompany theproposals summarizing the terms of Respondent'soffer, and a letter of intent relating to Sundayoperations which the union officials had agreedduring negotiations to sign for Respondent.2.Respondent's announcement with respect toservice credits and the end of the strikeAt approximately9:30 a.m. on October7 the twolocal union presidents,a representativeof each ofthe parent International unions,and a Local 482committeeman2 came to the Mill to pick up thenecessary documents,check the proposals for accu-racy,and sign the letter of intent.They met forabout 1 hour withAllen D.Guentzel,labor rela-tions supervisor on Respondent'scorporate staff,FredD.Hollenbeck,generalmanager of theNeenah Mill,Milton Enright,head employee rela-tions supervisor for the Neenah Mill, and one othercompany representative.Those present proceededto complete,check,and assemble the necessarydocuments.Near the end of the meeting,Guentzelmade an announcement to the union representa-tiveswhich is the subjectof the onlyseriouslydisputed testimony at the hearing before me.According to Edward Zeininger,Internationalrepresentative for International Brotherhood ofPulp, Sulphite and Paper Mill Workers,AFL-CIO,Guentzel informed the union representatives thatthe 6 working days of the strike would be lost as apenalty to the employees as pertained to seniorityand service.'Zeininger testified that after vigorousprotest by the union representatives and attemptsby Guentzel to explain how the loss would affectemployees,the entire matter was left indefinite byGuentzel who said that he would refer the matterback to Respondent's legal staff and that he wouldsee what happened then.Guentzel testified that he told the unionrepresentatives that the strike time would not becounted in computing eligibility for benefits in ac-cord with corporatepolicy thathad been appliedelsewhere.He testified that he drew a diagram todemonstrate how the policy would work and ex-plained that it would make no change in theseniority of the employees.Guentzel denied statingthat the matter would be referred to Respondent'slegal staff for further study or that he described theimplementation of Respondent's policy as a penal-ty.Guentzel impressed me as candid throughout histestimony,careful in explaining what he knew of hisown knowledge and what he did not,and scrupu-lous in refraining from exaggerated claims whichmight have helped Respondent's case even thoughsuch claims would not have been easy to refute. Onthe other hand,Zeininger,who on the whole I am'The two mostrecent contracts indicate that the parent Internationalunions of both locals are also parties to the contractsThe two locals andtheir respective Internationals are referred to hereincollectively as theUnions.The negotiating committee for the Unions consited of 22members, in-cluding the5 who cameto theMill on October 7'As set forth in more detail below, the agreement reached between theparties provides for seniority in accordance with continuous Neenah Millemployment for purposes of job tenure and change It provides for servicecredits based on total corporate service for purposes of computingeligibili-ty for and amounts of fringe benefits such as vacations,pensions, and sickleave 616DECISIONSOF NATIONALLABOR RELATIONS BOARDalso certain was truthful, was more of an advocatein histestimony and impressedme asmore likely tohave allowed his recollection to have become en-cumbered with emotionally freighted words suppor-tive of the Union's position. Apart from these ob-servations, although neither experiencedin strikesor unfair labor practices, Guentzelimpressed me asa man far too experienced and sophisticated inlabor relations to have characterized Respondent'sdecision not to grant credit for the time off onstrike as a penalty, particularly in the context of theatmosphere of the Neenah Mill strike, as disclosedby the record, and the existence of an establishedcorporate policy relating to credit for striketime, asset forth below, which had been applied elsewhere.Although it is true thata statementby Guentzelthat the matter would be referred to Respondent'slawyers for further consideration might have ex-plained the Unions' inaction after the October 7 an-nouncement, the force of the Unions' inaction isdiminished by its conduct in the early months of1967, as set forth below, after the clarity ofRespondent's position could no longer be debated.Furthermore, there appears to have been no reasonwhy an established policy of Respondent, whichhad been applied less than 2 years before and hadresulted in an arbitration award favorable toRespondent, as set forth below, required referralback to the corporate legal staff. In sum, I haveconcluded that Guentzel's version of the discussionof the loss of credits for the strike period is to becredited.At approximately 10:30 a.m. the union represent-atives left the plant and proceeded to the unionmeetingswhere they presented the terms ofRespondent's offer to the membership. The mem-bership voted overwhelmingly to accept the offerand to terminate the strike. No mention was madeto the membership at either meeting of Guentzel'sannouncementconcerning service credits thatmorning. That night the employees returned towork and the plant operations resumed.3.The Burgess grievanceThere was no further communication betweentheRespondent and the Unions concerning thematter of the disallowance of service credits untilJanuary 1967. At that time an employee, VincentBurgess, complained to Local 482 President Skibabecause he did not receive a 5th week's vacationpay for 1966, for which he believed he had becomeeligible. Under the terms of the agreement, after 25years of continuous service employees becomeeligible for 5 weeks' vacation each year. If an em-'The agreementprovides that Respondentwill furnish sucha list in Julyand Januaryof each year,showingthe employees'names andNeenah Millseniority dates Respondentwas tardyin supplying the required list.'According to Skiba,the reason for dropping Burgess' grievance wasrecognitionthat it involved all the hourlypaid membersof both locals andnot merelyBurgess Although it is immaterialto theresult reached herein,this explanation is not persuasiveployee completes 25 years of service at any timebefore December 31 of the calendar year, the em-ployee receives his pay for the 5th week of vacationfor that year at the end of the next pay period. Bur-gesswas originally employed on December 29,1941, and believed therefore that he was eligiblefor a 5th week's pay for the year 1966.Skiba questioned Employee Relations SupervisorEnright aboutBurgess'vacation pay in late Janua-ry, and Enright told Skiba he would check into thematter and give him an answer later. In earlyFebruary, Skiba again raised the matter with En-right who said that Burgess would not receive payfor a 5th week of vacation for 1966 because his an-niversarydatefellon January 4 rather thanDecember 29 as a result of the loss of 6 days' ser-vice due to the strike. Enright told Skiba that allemployees had lost 6 days service. Skiba askedwhether this applied to employees who were on va-cation or away from work because of injuries dur-ing the period of the strike. Enright replied that itapplied to all employees in the unit. On February18, Burgessfiled a grievance seeking payment forthe extra week of vacation. Due to the illness of En-right,by agreement of the parties the first stepgrievance meeting was not held until March 7. Onthat date the grievance was heard and denied byRespondent on the ground that the 6 working daysof the strike were not to be counted in computingyears of continuous service on which vacation eligi-bility is based.4.The revised seniority listOn March 8, the day after the grievance meeting,Respondent furnished the Unions with a NeenahMill hourly seniority list as of February 1, 1967, asrequired by the agreement.' The seniority datesshown on this list for all employees except thosehired after the end of the strike had been changedby 6 days from those disclosed by the list receivedby the Unions just before the strike.After receiving this list the Unions did not referthe Burgessgrievance to the second step of thegrievance procedure within the time limit providedin the grievance procedure and the officers ofLocal 482 decided not to process the grievancefurther.'On March 21, at a regularly scheduled monthlyinformational meeting between the Unions and theCompany, Skiba questioned the change in servicedates, and Plant Manager Hollenbeck explainedthat the Unions had been informed of Respondent'sintentionson October 7 and that the Company hadnot changed its position.' During this meeting the^Although Skibatestified thatRespondent did not explainits position atthis meeting, he concededthat Hollenbecktold him that the dates had beenchanged by 6 days because of the strike Hollenbeck testifiedthat he re-minded the union representativesof the October7 announcement of thepolicy and thereasons foritThe conflict between theirtestimony appearsto bemore semantic than substantive KIMBERLY-CLARK CORPORATION617parties alsodiscussed the possibility of reaching amutual agreementwith respect to Sunday opera-tionsduring thesummermonths. Skiba told Hollen-beck that they might have difficulty reaching agree-ment.He stated that the Unions could do one oftwo things or both. He told Hollenbeck that theUnions could either not agree to operate on Sun-daysduring the summermonths or could filecharges with the Board concerning the service datechange.Skiba told him it would be up to the mem-bership to decide what action to take.' During thecourse of this meeting Skiba asked Hollenbeck if hewould acceptthe Burgessgrievance at the secondstep.Hollenbeck replied that he would not becausehe considered the issue dropped as the grievancehad not been timely processed.Followingthismeetingthe union committeemaninvolved in theBurgess grievancesought to file anew grievance containingBurgess'complaint.Respondent refused to accept the second grievanceon the ground that it was identical to the firstgrievance which had not been timely referred to thesecond step of the grievance procedure and there-forewas considered dropped. Apart from- thegrievancesoverBurgess'vacationpay,nogrievances were filed by the Unions or by individualemployes otherthan Burgessover the change inseniority dates, although the grievance proceduredid not bar the filing of such other grievances.5.Respondent's policy with respect to credit forstrike time and its application at NeenahPersuasive evidence was developed that Respon-dent had formulated a policy with respect to thetreatment of time lost on strike prior to the 1966strikeatNeenah. It is true that some of theevidence relates to internal company communica-tionswhich were never communicated to theUnions and which the Unions were not in a positionto contradict. Also there have been few occasionsfor the application of the company policy becausethere have been only three strikes at companyplants in the history of its relations with variousunions, apart from wildcat strikes and 1-day stop-pages to which the policy was not applied. How-ever, the evidencerelatingto the application of thepolicy at Respondent's Moraine, Ohio, mill leavesno doubt that Respondent had formulated its policyas a corporate matter prior to the strike at Neenah.The employees at Respondent's Moraine plant,who were represented by United Papermakers andPaperworkers Local No. 266, struck from October7, 1964, until January 11, 1965, over the terms of anew contract. About 2 weeks after the strike beganthe mill manager, in a letter to all the employees atthe plant,informed them that time on strike wouldnot be counted in computing continuous serviceand that this would affect all benefits based on ser-vice such as pensions,vacations,and the like. Thesubject of continuous service was also discussedwith union representatives in that case on the daythe strike ended,atwhich time management re-peated its position after which the agreement end-ing the strike was signed.In that case Respondentdid not alter the service dates of employees for pur-poses of determining seniority.After the end of thestrike,a grievance was filed by employees whosehiringdate anniversaries fell during the strikeperiod and the grievance was taken to arbitration.8Applying contract provisions which differ in theircontent to some extent from those in the Neenahcontract,but employ similar definitions and stan-dards of eligibility,insofar as revealed by the ar-bitrator'sdecision,the arbitrator decided that theagreement before him supported the distinctionbetween Respondent's treatment of continuous em-ployment for the purpose of determining seniorityand continuous service for purposes of determiningeligibility for benefits.Finding that the local unionin that case was aware of Respondent's interpreta-tion of the agreement when it signed the agree-ment, the arbitrator concluded that Respondent'sinterpretation of the agreement was justified and hedenied the grievance.Respondent's actions at the Moraine plant wereconsistent with the policy described by Labor Rela-tions Supervisor Guentzel as formulated in 1949when a strike was threatened at Respondent'sMemphis,Tennessee, plant,and supported by adocument in Respondent's files since that time.That document states that time lost while on strikewill not be counted in computing eligibility for va-cations, sick leave,pensions,and quarter centuryclub. It is silent as to the effect of a strike onseniority.' Apart from the Ohio strike in 1964 andthe 1966 strike at Neenah,there has been only oneother strike over a contract at Respondent's plants.That strike involved Respondent'sFullertonMillfor which Respondent bargains through the PacificCoast Association of Pulp and Paper Manufacturersas part of a multiemployer unit along with 48 othermills.According to Guentzel,during the Fullertonstrike unlike the Moraine and Neenah strikes, theplant continued to operate and because it was feltto be a matter of national importance to get thepeople back to work,itwas decided to do nothingabout the service credits of those who struck.Iconclude that Respondent had a policy withrespect to the treatment of continuous servicecredits in the event of strikes for some time prior to'According to Skiba, Hollenbeck asked if he was afraid to file chargesHollenheck testified that he had no recollection of making such a remark Ifind itimmaterial whether or not such a remarkwas made"Although no independent evidence was introduced as to the facts sur-rounding the application of the policy at the Moraine Mill, I have taken thefew details set forth above from the findings of the arbitrator in that casewhose decision was received in evidenceAs the threatened strike did not occur, there was no occasion for its im-plementationin Memphis in 1949 618DECISIONSOF NATIONALthe Neenah strike, although it had not applied it toevery strike.Nonetheless, there is some basis to conclude thatin applying the policy at the Neenah Mill, althoughRespondentdid not intend it to affect the relativeseniorityof employees, Respondent nonethelesscontemplateda changein the Neenah Mill servicedates from which continuous employment for pur-poses of seniority is determined as well as a changein the credits for continuous service with Respon-dent on the basis of which eligibility for benefits isdetermined. Thus, in describing what he told theunion representativeson the morning of October 7,Guentzel testified that he drew a line on ablackboard and put marks on it to indicate theperiod of the strike. He testified that he said thatthe strike would not be considered a break in ser-vice and that Respondent's policy merely meantthat the strike days would not be included in calcu-lating thetime from one end of the line to the otherend of the line. Guentzel testified that he "pointedout that it would not change the seniority at all, andreferred to the specific contract language whichsays seniority is the rank order of one relationshipto the other and thatitwould change all of them,and therefore, there would be no changein seniori-ty." (Emphasis supplied.) Although it seems clearfrom Guentzel's testimony that Respondent did notintend to change the relative seniority of employeeswith respect to one another, his testimony also in-dicates that he contemplated a change in theNeenah Mill service dates for all the employees aswell as a changein their continuous service credits.The list which was given to the employees in Marchis consistentwith Guentzel's October 7 explanation.In this respect Respondent's conduct after theNeenah strike appears to have gone beyond itsestablished policy.6.Relevant contract provisionsArticle XII, section 1, of the current agreementbetween the parties contains its seniority provi-sions. It provides that "The principles of seniority,whenability and other qualifications of an employeare relatively equal, shall govern in employmentand turnovertransactions." Seniority is defined asfollows:Seniority refers to the rank order of employesrelative to other employes. The rank order isdetermined by the Union and Management byreference to the continuous period of timespent on the job,in a department,or in themill.Neenah Mill Seniority is determined byreference to the continuous period of timespent on the Neenah Mill hourly payroll.Although rank order of employees appears to bethe controlling factor for most purposesin connec-tion with seniority, reference to an employee's con-tinuousperiod of time on the Neenah Mill hourlypayroll has importance without relation to the ser-vice of other employees in connection with reten-LABOR RELATIONS BOARDtion or loss of seniority. Thus, the contract pro-vides:Any employe who has one (1) or more years ofservice at the time of a layoff and who is re-called to work within one (1) year from thedate of the layoff, shall be returned to work inaccordance with his seniority at the time oflayoff without loss of seniority. The period ofabsence during the layoff shall not be countedin determining the employe's seniority.Any employee with less than one (1) year ofservice at the time of a layoff or any employeelaid off for more than one (1) year who returnstowork following the layoff shall be con-sidered as a new employee. Such layoff shall beconsidered as a break in seniority and all timeworked prior to the layoff shall be excluded indetermining the employe's seniority.Not all periods of absence are excluded in com-puting seniority. Section IX of the article providesthat in case of absences due to illness or off-dutyaccident of less than 1 year, employees shall returnto work without loss of seniority and the time offshall be included in computing seniority as thoughitwere time worked. If absence is due to an on-dutyaccident, similar provisions apply without the 1-year limitation.Article XIX of the agreement provides for leavesof absence and provides that an employee's seniori-ty status is protected during such leaves. It is notclear from a simple reading of this article whethertime off for such leaves is included in computingseniority upon an employee's return from leave.Various benefits are provided in the contract forwhich eligibility and the measure of benefit relatestocontinuous service.These include specialbenefits to employees who enter military service,benefits to employees on military leave for trainingpurposes, vacations, severance pay, sick leave, andpensions.Eligibility for and in some cases theamount of these benefits depend upon completionof varying periods of continuous service. Absencesare not treated uniformly in determining an em-ployee's continuous service. Time spent in militaryservice, time spent on military leave, time offbecause of illness or accident, and time on leave ofabsence of less than 3 months are generally in-cluded in computing continuous service for pur-poses of determining eligibility and measure ofbenefit.However, time on leave of absence in ex-cess of 3 months and time spent on layoff by em-ployees who have recall rights and are recalledwithin 1 year of layoff are excluded in computingcontinuous service for these purposes.B.Conclusions1.Alleged violation of Section 8(a)(3)The General Counsel contends that Respondent'sactions in altering the Neenah Mill continuous em- KIMBERLY-CLARK CORPORATIONployment dates and the continuous service creditsof all employees in theunitviolatedSection8(a)(3) becauseitwas overtly designed as a penal-ty againstthe employees for having struck. TheGeneral Counsel contends further that even if nodirectevidenceof antiunionmotivationwerepresent,under the principles set forth by the UnitedStatesSupreme Court inN.L.R.B. v. Great DaneTrailers,Inc.,`Respondent's actions constituteddiscriminatory conduct "inherently destructive" ofimportantemployee rights warranting a finding of aviolation. Finally, the General Counsel contends,again,relying on the principles set forth inGreatDane Trailers,that even if the adverse effects onemployee rights were considered "comparativelyslight," a violation should be found even in theabsence of proof by the General Counsel of anti-unionmotivation because Respondent failed tocome forward with evidence of legitimate and sub-stantial business justification for its conduct.The General Counsel's contention that therecordcontainsdirect evidence of an antiunion mo-tive for Respondent'sactionsis largely disposed ofby the findings of fact set forth above. I have foundthat Labor Relations Supervisor Guentzel did nottellunion representativesthat they would losecredit for the period of the strike as a penalty forhavingstruck. Also I have rejected implicitly by myfindings the General Counsel's contention that thepolicy on which Respondent relied was merely apretext tojustify its conduct." Finally, although thecollective-bargainingagreementallowsservicecredit forsome absencesof considerably longer du-ration than 6 days, it also provides that time off onlayoff of any duration will not be counted either forpurposes of seniority or benefits. The treatment ofthe strike period during which the plant did notoperateasexcluded from the computation ofcredits is not soinconsistentwith the contractterms asto supply the otherwise missing evidenceof motivation. I conclude that the evidence in thiscasefalls far short of direct proof of an antiunionmotive for Respondent's action here under attack.With respect to the General Counsel's remainingcontentions, the application of the Supreme CourtdecisioninGreat Dane Trailers, supra,must be con-sidered in the light of a line of Board decisionsseemingly supportive of Respondent's conduct inthis case,at least withrespect to its denial of ser-vice credits for the period of the strike for purposesof determiningeconomic benefits.InGeneral Electric Company,80 NLRB 510,there hadbeena 9-week strike resulting in acomplete cessationof operations at certain of theemployer's plants.Following the conclusion of thestrike the employer classified its employees intotwo groups based on their willingness to work dur-"'388US 26." In this connection although it is true that Respondentwent beyond itspolicyin changingNeenah Mill senioritydates, as seenbelow, that devia-619ing the strike. Those who were in the striking bar-gainingunitswere regarded as voluntarily absentfrom work for the period of the strike and were de-nied continuous service credits for the 9-weekperiod of the strike. Those who were regarded aswilling to work were given full service credit andpaid full wages for the period of the strike. Con-tinuous service credits were the basis for deter-minationof seniority, vacations, and pensions pur-suant to the terms of a collective-bargaining agree-ment. The complaint in that case alleged that thedenial of continuous service credits to strikers vio-lated Section 8(a)(1) and (3) of the Act.The Board in that case considered separately thelegality of the effects of the denial of service creditson fringe benefits on the one hand and tenure ofemployment on the other. Insofar as the employer'saction denied strikers accrual of vacation and pen-sion benefits during the period of the strike whilegranting them to nonstrikers, the Board found noviolation stating:We have recently held that deferred benefitslike retirement and vacation benefits are, inreality, a form of wages. It is axiomatic that theRespondent is not required under the Act tofinance an economic strike against it by remu-nerating the strikers for work not performed.While it is true that non-strikers were compen-sated by the accrual of vacation and retirementbenefits, as well as by money wages, for theperiod of the strike even though they did noactualwork, we do not regard this as dis-criminatoryagainstthestrikers.As theRespondent argues, these employees madetheir services available to the Respondent dur-ing the strike and remained subject to its call atall times. In effect, they were employed in astand-by capacity, which is compensable as amatter of law. Moreover, in our opinion, anemployer whose operations are strike-boundshouldbe permitted to compensate non-strikers for their involuntary loss of time forthe purpose of holding intact that portion ofhis working force. These economic considera-tions convince us that Respondent's actionconstituted no unlawful disparity of treatmentwith respect to vacation and retirementbenefits.80NLRB 511-512. [Footnotesomitted. ]Insofar as the effects of the employer's actions onsenioritywere concerned, the Board held other-wise, stating:By its very nature seniority is a relative matterand the tolling of the accrual of seniority ofany particular employee or group of employeesnecessarily improves the relative seniority ofthe other employees involved. Thus, at thetion had only minor impact on employee tenure and is not indicative of dis-criminatory motive Likewise, I do not regard its failure to order rescissionof that change until the day of the hearing as evidence of such a motive inview of its remote and negligible impact 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeginning of the strike all of the employees hadacquired a fixed relative seniority which, butfor the strike, would have remained constant.The effect of the Respondent's action in tollingthe seniority of the strikers during their par-ticipation in the strike, and at the same timepermitting other employees to accrue seniorityor the corresponding period, changed theprestrike relative seniority standing of the em-ployees to the detriment of the strikers. As aresult the strikers became more vulnerable tolay-off or discharge in the event of a sub-sequent necessary reduction in force. Thus, itwould appear unquestionable that the effect oftheRespondents actionwithrespecttoseniority was to penalize the strikers becauseof their concerted activities. Unlike wages, va-cations, and pensions, whose sole aspect ismonetary compensation for work performedduring the employment relationship, relativeseniority,asapplied in the Respondent'splants,inaddition to any compensatorycharacteristics it may possess,is one of the fac-torsupon which the individual employee'stenure of employment may depend. It is wellsettled that, except to the extent that a strikermay be replaced during an economic strike, hisemployment relationship cannot otherwise besevered or impaired because of his strike ac-tivity.80NLRB 512-513. [Footnotesomitted.]The Board has adhered to itsGeneral Electricdecision in subsequent cases. InQuality CastingsCompany,139 NLRB 928, enforcement denied 325F.2d 36 (C.A. 6), the employer revised its profit-sharing plan with the result that 64 strikers, whobefore the revision would have had some eligibilityfor participation despite their strike activity, for-feitedallprofit-sharing rights because of theirabsence from work during the period of the strike.The Board found that the change in the plan wasdiscriminatory. However, in its decision the Boardstated:We recognize, of course, that an individual'sright to profit sharing is justifiably related tohis contribution to work output, and towardthis end the Respondent cannot be required tomake distributions to individuals for the periodthey were absent on strike. 139 NLRB 930.In that case the Board found that there was ac-tualmotive to discriminate against the strikers inreformulating the rules of the profit-sharing plan.Nonetheless,in fashioning its remedy so as to makethe strikers whole for the discrimination againstthem, while barring Respondent from causing aforefeiture of the strikers' rights to participate inthe profit-sharingplan or a disproportionate reduc-tion in their share because of the strike, the Boardheld "The discriminatees' share may, however, bereducedpro ratafor their absence from the jobwhile on strike or while absent for any otherreason,"citing itsGeneral Electricdecision. 139NLRB 932.InMooney Aircraft, Inc.,148 NLRB 1057, in abackpay proceeding a dispute arose over the eligi-bility of reinstated strikers forvacation pay whichthe employer had denied them after excluding timeon strike in determining the dates when the strikerswould be entitled to vacationpay. TheBoard held:The Board does not award backpay to strikersforwages lost during strike time.Vacationbenefits are a form of deferred wages to whichemployees are not entitled during strike time.SeeGeneralElectric Company,80 NLRB 510.Here the Respondent's plan,as earlier noted,required 1 year of actual work as a prerequisitefor vacation eligibility. As the nine reinstatedemployees who are no longer employed did notmeet this requirement,they are not entitled tovacation pay. 148 NLRB 1059.InGreat Dane Trailers,Inc.,150 NLRB 438, dur-ing a strike and following the expiration of a collec-tive-bargaining agreement,the employer grantedvacation pay to nonstrikers and to employees whoabandoned the strike,but denied it entirely to thosewho adhered to the strike.The Board in its decisionfound this unlawful,holding"that strikers must betreated uniformly with nonstrikers with respect towhatever benefits accrue to the latter from the ex-istenceof the employment relationship." 150NLRB 439. In a footnote,the Board distinguisheditsGeneral Electricdecision as follows:Cf.General Electric Company,80 NLRB 510,where the accrualoffuturevacation benefits,based on the performance of services or itsequivalent,was allowed to nonstrikers but dis-allowed for strikers.Here, on the other hand,we are not awarding vacation pay to thestrikers based on any period in which theywere on strike,but are rather adopting thesame eligibility requirements,such as totalhours worked in the preceding year, as the em-ployer imposed on the nonstrikers.150 NLRB439, fn. 2.The Board'sorder was denied enforcement bythe United States Court of Appeals for the FifthCircuit, 363 F.2d 130, whichwas in turn reversedby theSupreme Court in the decision on which theGeneral Counsel relies.Counsel for the General Counsel does not statewhether he believes that the Board'sdecision inGeneralElectricCompany,supra,isineffectreversed by the SupremeCourt'sdecision or isdistinguishable.However,if I were to follow thelogic of the argument which he advances,Iwouldnecessarily have to find that theGeneralElectricdecision is no longer valid,a result seemingly notintended by the Board in itsGreat Dane Trailersdecision.Here as in theGeneral Electriccase,it is necessa-ry for purposes of discussion to separate considera-tion of the denial of service credits insofar as it af- KIMBERLY-CLARK CORPORATION621fects economic benefits from Respondent's conductinchanging employees' NeenahMillsenioritydates. Considering first the denial of service credits,Ido not regard the decision of the Supreme CourtinGreat Dane Trailers, supra,as precluding relianceon the often stated axiom that an employer neednot remunerate strikers for work not performed.The principles set forth inGreat Dane Trailersweredrawn by the Supreme Court from its decisions inN.L.R.B. v. Erie Resistor Corp.,373 U.S. 211,American Ship Building Co. v. N.L.R.B.,380 U.S.300, andN.L.R.B. v. Brown,380 U.S. 278, and donot purport to extend the reach of Section 8(a)(3).These principles spell out the considerations whichfollow when an economic justification is assertedfor conduct which would otherwise be regarded asdiscriminatory on its face. They come into playonly after it has been determined that discriminato-ry conduct has occurred.The essential prerequisite to the invocation of theGreat Daneprinciples is lacking here insofar as thedenial of service credits is concerned. Surely theBoard did not itself discriminate in fashioning theremedy inQuality Castings, supra,or in determin-ing that strikers were ineligible for vacation benefitsinMooney Aircraft, supra.The axiom ofGeneralElectricthat an employer need not remuneratestrikers for work not performed means simply thatit isno more discriminatory for an employer todeny compensation for absence due to strike thanto deny it for any other period of absence. This isnot to say that a case may not arise in which an an-tiunion motive for such conduct can be affirmative-ly shown by extrinisic evidence so as to render itunlawful,but it is to say that absent such a showingdiscriminatoryintent isnot to be inferred from themere denial of benefits. I conclude that just as theSupreme Court stated inErie Resistorthat it had"no intention of questionin the continuingvitalityof theMackayrule,"12which permits the per-manent replacement of economic strikers withoutan affirmative showing of the employer's objectivein each case, inGreat Dane Trailersithad no inten-tion of questioning the rule ofGeneral Electric.13Accordingly, I find that Respondent did not violateSection 8(a)(3) of the Act by its denial of servicecredits to employees for the period that the plantwas shut down due to the strike.Considerations relating to the change in theNeenah Mill seniority dates are slightly different.As I have found above, I infer from Guentzel'stestimony that Respondent intended to change theNeenah Mill seniority dates, but in the belief thatthe change would not alter the seniority of em-ployees since relative ranking of employees wouldbe unchanged. Although Respondent was correct initspremise that relative ranking of employeeswould be unchanged, the change in seniority dateshas some potential impact on the tenure of em-ployees. The Neenah Mill seniority date has somesignificancebeyond serving as a bench markagainst which to measure relative rank order of em-ployees. Retention of seniority upon layoff dependsupon completion of 1 or more years' service at thetime of layoff. Should an employee hired before thestrike'4 be laid off within a few days following thefirst anniversary date of his actual employment, hewould lose his seniority and his recall rights im-mediately upon layoff because of the change in hisNeenah Mill seniority date.While I have concluded that Respondent in-tended to change the seniority dates on the NeenahMill list and that change has potential impact onthe tenure of some employees if laid off during abrief critical period, I am not persuaded thatRespondent had any actual intent to cause any im-pact on employee tenure. Moreover, Hollenbecktestified that he had given instructions on the morn-ing of the hearing to restore the original dates ontheNeenah Mill seniority list, and there is noreason to believe that the instructions will not becarried out, particularly as a failure to do so wouldobviously be regarded as a breach of faith in a long-established and fruitful bargaining relationship. Inthese circumstances, even if a violation of the Actmight be spelled out in the alteration of the NeenahMill seniority dates, its impact on employee tenurewas never substantial, the original dates will berestored, and there is every reason to believe that arepetition of this conduct is not likely. Accordingly,Iconclude that it is not necessary to decidewhether a technical violation of the Act occurred,as a remedial order in any event would not berequired to effectuate the policies of the Act.152.The alleged violation of Section 8(a)(5)The General Counsel contends that Respondentviolated Section 8(a)(5) by unilaterally reducingseniority and denying employees service credit forthe period of the strike without firstconsulting, andbargaining with the Unions. Insofaras Responnt'sdenial of service credits is concerned, apart fromany obligations which Respondent may have un-dertaken in its agreement with the Unions, its rightunilaterally to deny service credits for the durationi2373 U.S. 232.The decision inFrickCompany,161NLRB 1089,relied on by theGeneral Counsel,does not support a contrary result There as inGreatDane Trailers, supra,andQuality Castings,supra,absence due to strike wasrelied on to deny employee benefits already accrued and not merely todeny additional accrualof benefits for the period of absence" The senioritylist in evidenceshows that over 30 employees were hiredfrom June through September 1966" SeeHoerner-Waldorf Paper Products Company,163 NLRB772, /lfeldHardware & Furniture company,157 NLRB 1401 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the strike was no less than its right unilaterally todeny strikers payment of wares for that period.'"Although different considerations may apply to thechange in Neenah Mill seniority dates, for the samereasons that I have found it unnecessary to decidewhether Respondent's change in the Neenah Millseniority dates violated Section 8(a)(3), I find itunnecessary to decide whether this conduct vio-lated Section 8(a)(5) of the Act."CONCLUSIONS OF LAW1.Kimberly-Clark Corporationisanemployerengaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.'"The Phillip Carey Manufacturing Co (Miami Cabinet Division),140NLRB 1103, 1123, enfd in part 331 F 2d 720 (C A 6), cert denied 379U S 888,General Electric Company,80 NLRB 150 See also Collins, Uni-lateralChanges inTermsand Conditions of Employment at Contract Ter-nunation,Proceedings of NYU 17th Annual Conference on Labor, 149,161 (BNA Inc , 1964). To the extent that it may be argued that the denialof service credits violatedthe termsof the agreement reached between theparties, a question of interpretation and application of that agreement is2.LocalNo. 467,United Papermakers andPaperworkers,AFL-CIO,and Local No. 482, Inter-national Brotherhood of Pulp,Sulphite and PaperMillWorkers,AFL-CIO,are labor organizationswithin the meaning of Section2(5) of the Act.3.Respondent has not engaged in any unfairlabor practices as alleged in the complaint whichrequire remedial action in order to effectuate thepolicies ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,Irecommend that theBoard issue an order dismissing the complaint in itsentirety.present tobe resolved in the grievance procedure provided in the agree-mentThis is not a case likeN L R B v C & C Plya ood Corp,385 U S421, where a claim of contractual privilege was asserted as a defense toconduct which would otherwise violate the Act'' In this connection I note that there are additional considerations whichI find it unnecessary to reach, but which might also warrant dismissal of the8(a)(5) allegations of the complaint